In an action inter alia for false arrest, plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County, dated September 16, 1974, as, upon resettlement of an earlier order of the same court, dated June 19, 1974, denied a cross motion by defendant *932Flying Tiger, in which plaintiffs joined, to compel the District Attorney of Queens County to produce certain Grand Jury minutes for discovery and inspection. Order affirmed insofar as appealed from, without costs. Under the circumstances of this case, Special Term’s refusal to issue an order directing the District Attorney to produce the subject Grand Jury minutes for discovery and inspection did not constitute an abuse of discretion (People v Di Napoli, 27 NY2d 229). Hopkins, Acting P. J., Martuscello, Cohalan, Christ and Munder, JJ., concur.